*127ON MOTION TOR REHEARING.
MacIntyre, J.
As pointed out in the motion for rehearing, this court inadvertently stated in its opinion that “the plaintiff in error moved for a directed verdict and judgment in his behalf,” whereas the motion made by the plaintiff in error, and overruled by the court, was as follows: “The defendant in the above-stated case respectfully moves the court to order a verdict and enter a judgment for the defendant in said case: (1) Because the plaintiff has not established and caused to be reported by the auditor sufficient facts and law to entitle her to a verdict and judgment under the law, in view of the auditor’s report as corrected by the judgment of the Court of Appeals, which has been made the judgment of this court. (2) Because, under the report of the auditor as corrected as aforesaid, any claim that plaintiff may have had against defendant was barred by the statute of limitations at the time 'this suit was filed.” We regret this error in our statement of the facts, but we do not think it requires a rehearing, as we are of the opinion that under the peculiar facts of the case the court did not err in overruling the above-stated motion of the plaintiff in error, which, as stated in the motion for rehearing, is the only judgment on which error is assigned in the bill of exceptions.

Rehearing denied.


Broyles, G. J., and Guerry, J., concur.